Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1, 9-11, 15-16, 19, 27-29, 33-34, 37, 40, 45-47, and 51-52 are amended since the last action. Claims 5, 18, 23, 36 and 54-55 are canceled. Claims 9-17, 27-35, and 45-53 were previously withdrawn. These claims were withdrawn in the previous action due to objections from having multiple dependency. The claims have been amended in such a way to remove the multiple dependencies. Thus, these claims are rejoined and are pending examination. Claims 1-4, 6-17, 19-22, 24-35, and 37-53 are pending examination of their merits herein. 

Withdrawn objections and rejections

Objections
	Applicant’s arguments, see pg 9, filed 08/23/22 with respect to the claim objections of claims 9-17, 27-35, and 45-53 for being in improper form due to multiple dependency has been fully considered. The rejection is rendered moot upon amendment of the claims to recite proper dependence.

U.S.C. §102 rejections
	Applicant’s arguments, see pgs. 9-10, filed 08/23/22 with respect to the 102 claim rejections of claims 5, 18, 23, 36, and 54-55 have been fully considered. The rejections of these claims are rendered moot upon cancelation of these claims. 


New /Maintained Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 11-13, 19-22, 24, 26, 29-31 37-42, 44 and 47-49 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Paz-Ares et al. A phase 3, randomized study of first-line Durvalumab (D) ± tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive disease small cell lung cancer (ED-SCLC): Caspian. Journal of Clinical Oncology 2017 35:15_suppl, TPS8586 herein referred to as Paz-Ares. The rejections of claims 1-4, 6, 8, 19-22, 24, 26, 37-42, and 44 are maintained. The rejections of claims 11-13, 29-31, and 47-49 are necessitated based on amendment. 
Paz-Ares teaches about a phase 3 study using first-line Durvalumab (D) + tremelimumab (T) +
platinum-based chemotherapy (CT) vs CT alone in extensive small-cell lung cancer (ED-SCLC). (Paz-Ares
title). Paz-Ares teaches that the high mutation burden in SCLC suggest a potential role for immune
checkpoint blockade. (Paz Ares “Background” lines 2-4) Paz-Ares teaches the use of anti-PD-L1 mAb
Durvalumab with anti-CTLA4 mAb Tremelimumab in combination with chemotherapy has shown
acceptable tolerability and evidence of clinical activity in a Phase 1b study in patients with advanced
solid tumors including NSCLC and SCLC. (Paz-Ares last sentence of “Background” before “Method”). Paz-
Ares teaches that this study (CASPIAN (NCT03043872)) would have randomized treatment of patients
with Durvalumab 1500 mg and tremelimumab 75 mg via i.v. q3w in combination with chemotherapy.
(See Paz Ares “Method”). The term “i.v.” is assumed to mean intravenous. Chemotherapy is further
defined as etoposide with either carboplatin or cisplatin. Paz-Ares teaches that the co-primary
endpoints (of the study) are OS and PFS using blinded independent central review. Paz-Ares provides a
summary graphic of their study that is being conducted as follows:

    PNG
    media_image1.png
    442
    796
    media_image1.png
    Greyscale

Regarding claims 1, 19, and 37, it has been shown above that the steps taken in the Paz-Ares
have been the administration of an anti-PD-L1 antibody (Durvalumab) with a platinum-based
chemotherapy and etoposide with the optional addition of tremelimumab. The method steps of all
these claims are the same as all they require are administration of these components . Thus, if all the method steps are the same, it can be assumed that this method would inherently cause these clinical outcomes to occur. The PFS increase, OS increase, and ORR increase would necessarily flow from following the same method steps.
Regarding claims 2, 20, and 38, Paz-Ares teaches that the chemotherapy used is cisplatin or
carboplatin.
Regarding claims 3-4, 21-22, and 39-40, it is noted by the instant specifications that these
sequences are from Durvalumab. The specifications teach that SEQ ID NO:1 is the light chain of
Durvalumab, SEQ ID NO:2 is the heavy chain of Durvalumab, SEQ ID NOs: 3-5 are the heavy chain CDRs
and SEQ ID NOs: 6-8 are the light chain CDRs. (See specifications pg 16 [00065-68]). 
Regarding claims 6, 8, 24, 26, 41-42, and 44, as it is discussed above the independent
claims of the application all contain the same method steps. The dependent claims also share similar
limitations with the treatment regime. Paz-Ares teaches that Durvalumab was administered at 1500 mg
by i.v. q3w. (See Paz-Ares “method”). Paz-Ares also teaches the coadministration of tremelimumab with
Durvalumab with tremelimumab being administered at 75 mg i.v. q3w. (See Paz-Ares “method”).
In the summary graphic of Paz-Ares, it is shown that Arm 1 which has the Durvalumab, the tremelimumab, and chemotherapy was given for 4 cycles.
	Regarding claims 11-13, 29-31, and 47-49, Paz-Ares teaches the addition of an anti-CTLA-4 antibody tremelimumab at a dose of 75 mg i.v. Q3W. (See 2nd sentence of “method”). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 15, 25, 27, 33, 43, 45 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Paz-Ares et al. A phase 3, randomized study of first-line Durvalumab (D) ± tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive disease small cell lung cancer (ED-SCLC): Caspian. Journal of Clinical Oncology 2017 35:15_suppl, TPS8586  herein referred to as Paz-Ares as applied to claim 1, 19, and 37 above, and further in view of US2020/0030443A1 herein referred to as Genentech. The rejections of claims 7, 25, and 43 are maintained. The rejections of claims 9, 15, 27, 33, 45 and 51 are necessitated based on claim amendment. 
As discussed above, Paz-Ares teaches the base independent claims 1, 19, and 37. Paz-Ares does
not teach a human anti-PD-L1 antibody administered at 20 mg/kg every 3 weeks intravenously.
Genentech (filed 06/21/2019) teaches the same core invention of the applicants of
administering an anti-PD-L1 antibody with a platinum based chemotherapeutic (carboplatin) and
etoposide. (See Genentech “Example 1” pg 43). In a similar scope, the study of Genentech was
conducted to evaluate whether the anti-tumor effect seen in Atezolizumab-treated patients would
translate into statistically significant and clinically relevant improvements in PFS and OS when used in
combination with carboplatin and etoposide. (See pg 43 [0382]). The study of Genentech consists of two
arms: A and B where arm A had Atezolizumab + carboplatin +etoposide and arm B had a placebo
+carboplatin +etoposide. (See [0455-456] pg 46). Genentech teaches that effective doses of antibodies
administered to humans can be within the range of 0.01 to about 50 mg/kg of the patient body weight.
(See Genentech [0337] pg 36).
Given the prior art it would be obvious for a person having ordinary skill in the art before the
filing date to use these teachings. One would be motivated to use similar doses for the
chemotherapeutics as these have been shown to be clinically effective in combination with an anti-PD-
L1 antibody which allowed for patients with ES-SCLC to live longer. (See [0485]). One would be
motivated to use these doses for Durvalumab and tremelimumab because it has been shown in work
Genentech that a dose 0.01-50 mg/kg would be therapeutically effective amounts of the antibody. It
would be within the purview of one having ordinary skill in the art to perform a routine optimization to
arrive at 20 mg/kg for Durvalumab and 1 mg/kg of tremelimumab. The work of Paz-Ares anticipates a
treatment of Durvalumab q3w administered intravenously. The improvements of OS, ORR, and PFS are predicted in the work of Genentech. (See [0009], [0010], [0012], and table 15). 
	Regarding claims 9, 27, and 45, Genentech teaches that the amount of EP administered can be in a dose of 100 mg/m2 and the carboplatin or cisplatin can be given at a dose sufficient to achieve AUC=5mg/ml/min. ([0015]).
	Regarding claims 15, 33, and 35, Genentech teaches that the during the maintenance phase, prophylactic cranial irradiation was permitted as per local standard-of-care. 
Claims 10, 14, 28, 32, 46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Paz-Ares et al. A phase 3, randomized study of first-line Durvalumab (D) ± tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive disease small cell lung cancer (ED-SCLC): Caspian. Journal of Clinical Oncology 2017 35:15_suppl, TPS8586 herein referred to as Paz-Ares as applied to claims  8, 14, 26, 30, 44, and 48 above further in view of  US20170037132A1 herein referred to as US’132. These rejections are necessitated based on amendment. 
As discussed above, Paz-Ares teaches the base independent claims 1, 8, 19, 26, 37 and 44. While Paz-Ares discusses two phases in their treatment (During CT and Post CT in the figure above), Paz-Ares does not disclose a treatment with an anti-PD-L1 antibody administered Q4W for 2nd phase of their treatment nor does it discuss the additional treatment of adding an anti-CTLA-4 antibody Q3W. 
 	US’132 teaches a method of treating cancers that HPV-positive cancers. (See abstract). However, much of what US’132 teaches are suitable dose regimes  of combination therapies that can be given to a patient afflicted with cancer. US’132 teaches that dosage regimens are adjusted to provide the optimum desired response e.g., a maximal therapeutic response and/or minimal adverse effects. (See [0109]). US’132 teaches that anti-PD-L1 antibodies can be given in a treatment regime that entails administration once per week, once per 2 weeks, once per 3 weeks, once every 4 weeks, to about once every 3-6 months or longer. (See [0112]). US’132 also teaches that immune checkpoint inhibitors (e.g., an anti-PD-1 antibody or an anti-PD-L1 antibody) can be administered in a combination with one or more anti-cancer agents. (See [0097]). US’132 teaches that included in this combination are anti-CTLA-4 antibodies. (See [0097]). US’132 teaches that anti-CTLA-4 antibody in combination with an anti-PD-1/anti-PD-L1 antibody can enhance or prolong the activation of T-cells thereby inducing enhancing or prolonging an immune response. (See [0099]). US’132 teaches that doses for an anti-CTLA-4 antibody can be in a range of about 0.3 to about 10mg/kg about every two or three weeks. (See [0116]) US’132 teaches that an anti-CTLA-4 antibody can be administered intravenously. (See [0118]). US’132 teaches that a flat dose of anti-CTLA-4 antibody can be about 80 mg. (See [0115]). US’132 teaches that in embodiments the anti-PD-1 antibody or anti-PD-L1 antibody can be administered with etoposide and platinum-based drugs, for example carboplatin or cisplatin. (See [0121]). 
	It would be obvious to use the prior art suggestions for doses in combination therapies. US’132 teaches that an anti-PD-L1 antibody can be administered in a Q4W dosing and that an anti-CTLA-4 antibody can be 1mg/kg of subject weight. One would be motivated to do so because US’132 teaches that dosage regimens are adjusted to provide the optimum desired response e.g., a maximal therapeutic response and/or minimal adverse effects. 
	Regarding claims 10, 28, and 46, US’132 teaches guidance on using administration of an anti-PD-L1 antibody as a monotherapy or in combination. (See [00112]). US’132 teaches exemplary treatment regimens can entail administration of the anti-PD-L1 antibody once every 4 weeks. (See [0112]). 
	Regarding claims 14, 32, and 50, US’132 teaches that an anti-CTLA-4 can be administered within a range of about 0.3 to about 10mg/kg. (See [0116]). Within the disclosed range is the amount of 1mg/kg of anti-CTLA-4 antibody. 
Claims 16-, 34, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Paz-Ares et al. A phase 3, randomized study of first-line Durvalumab (D) ± tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive disease small cell lung cancer (ED-SCLC): Caspian. Journal of Clinical Oncology 2017 35:15_suppl, TPS8586  herein referred to as Paz-Ares as applied to claims 1, 19, and 37 above, and further in view of Hamid et al. Combination of MEDI0680, an anti-PD-1 antibody with Durvalumab, an anti-PD-L1 antibody: A phase 1, open-label study in advanced malignancies. Annals of Oncology 27 (2016) (Supplement 6): vi359–vi378 herein referred to as Hamid. 
As discussed above the method of claims 1, 19 and 37 are anticipated by the work of work of Paz-Ares. The disclosure of Paz-Ares does not teach the combination of an anti-PD-L1 antibody, etoposide and a platinum-based chemotherapeutic agent with an anti-PD-1 antibody. 
Hamid teaches the combination of MEI0680, an anti-PD-1 antibody, with Durvalumab in a phase 1, open-label study in advanced malignancies. (See title). Hamid teaches that blocking both the PD-1 receptor and its ligand by combining MEDI0680 with Durvalumab offers the potential for complete PD-1/PD-L1 axis inhibition. (See last sentence of “Background”).
Given the prior art, it would be obvious to one having ordinary skill in the art before the time of filing to combine an anti-PD-L1 antibody, etoposide and a platinum-based chemotherapeutic agent with an anti-PD-1 antibody. One would be motivated to do so because combining MEDI0680 and Durvalumab offers the potential for complete PD-1/PD-L1 axis inhibition. 
Claims 17, 35, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Paz-Ares et al. A phase 3, randomized study of first-line Durvalumab (D) ± tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive disease small cell lung cancer (ED-SCLC): Caspian. Journal of Clinical Oncology 2017 35:15_suppl, TPS8586 herein referred to as Paz-Ares in view of Hamid et al. Combination of MEDI0680, an anti-PD-1 antibody with Durvalumab, an anti-PD-L1 antibody: A phase 1, open-label study in advanced malignancies. Annals of Oncology 27 (2016) (Supplement 6): vi359–vi378 herein referred to as Hamid as applied to claims 16, 34, and 52 above, and further in view of Kwok et al. Pembrolizumab (Keytruda). HUMAN VACCINES & IMMUNOTHERAPEUTICS (2016) 12(11): 2777–2789 herein referred to as Kwok. 
As discussed above Paz-Ares in combination with Hamid teach claims 17, 35, and 53 wherein the claimed methods further comprise a human anti-PD-1 antibody. The combination of references do not teach wherein the human anti-PD-1 antibody is pembrolizumab (KEYTRUDA®) or nivolumab(OPDIVO®).
Kwok teaches that nivolumab is an anti-PD-1 antibody. (See Kwok pg 2780 “PD1 blockade in NSCLC”). Kwok also teaches that pembrolizumab is a humanized monoclonal anti-PD1 antibody. (See abstract). 
While Hamid does not teach use of pembrolizumab or nivolumab, it would be obvious to one having ordinary skill in the art to substitute one known element for another to obtain predictable results. While it can be argued that the structures of the antibodies may differ, the functional use of these antibodies are to bind to PD-1 and inhibit the PD-1 pathway. Hamid teaches that it would be beneficial to block both the PD-1 receptor and PD-L1 ligand because it would offer the potential for complete PD-1/PD-L1 axis inhibition. 

Response to the Applicant’s Arguments

Objections to the claims
Applicant’s arguments, see pg. 9, filed 08/23/22, with respect to claim objections of claims 9-17, 27-35, and 45-53 for multiple dependent claims have been fully considered and are persuasive.  The objection is rendered moot upon amendments fixing the claim dependency. New rejections have been provided above for the claims that are now pending examination. 
Rejections under 35 U.S.C. § 102
Applicant's arguments, see pgs. 9-10, filed 08/23/22 have been fully considered but they are not persuasive. 
The amendments of the claims adds the limitations of “Durvalumab” (claims 1, 19, and 37), “increasing PFS” (claim 1),  “extended OS” (claim 19), and “increasing ORR” (claim 37).In light of the amendments, the applicants argue that the recited prior art does not show these limitations. 
It is argued that these amendments do not impart any structure to the claim other than that the anti-PD-L1 antibody must be Durvalumab. Paz-Ares already taught this limitation. The second part of the amendments are viewed merely to be an intended result of following the claimed method. Thus, it is viewed that Paz-Ares still anticipates these claims as Paz-Ares discusses the same claimed method steps. Following the method of Paz-Ares would necessitate the intended result as the steps are the same. Thus, the rejections of claims 1-4, 6, 8, 19-22, 24, 26, 37-42, and 44 are maintained. Claims 11-13, 29-31 and 47-49 are newly rejection. This rejection is necessitated upon amendment of the claims. 
Rejections under 35 U.S.C. § 103
Applicant's arguments, see pgs. 10-11, filed 08/23/22 have been fully considered but they are not persuasive. 
The amendments of the claims adds the limitations of “Durvalumab” (claims 1, 19, and 37), “increasing PFS” (claim 1),  “extended OS” (claim 19), and “increasing ORR” (claim 37). In light of the amendments, the applicants argue that the recited prior art does not show these limitations. The applicants argue that the combination of references of Paz-Ares and Lopez-Chavez (US20200030443A1 referred to as Genentech)  are not sufficient in light of the amendments. The applicants argue that the present application (cancer therapy) is unpredictable.
These arguments are not convincing. As discussed above the new claim amendments relate to using Durvalumab as the anti-PD-L1 antibody of the claim and the claim sets a  new limitation of  associated with following the claimed method. As discussed above, Paz-Ares teaches the use of Durvalumab. (See Paz-Ares “Method”).  Genentech teaches that Durvalumab can be used in their inventive method. (See [0156]). One having ordinary skill in the art would be substitute known elements for another to obtain predictable results. Durvalumab and Atezolizumab both function as anti-PD-L1 antibodies. The additional claim limitations provided by in the claims of increased OS, increased PFS, and increased ORR are predicted by Genentech. (See [0009], [0010], [0012], and table 15). As discussed above it is believed that these claim limitations are inherent upon following the methods. Following the same method in the prior art and the same claimed method would arrive at the same features as the method steps are described in the prior art to be the same method steps. Claims 9-10, 14-17, 27-28, 32-35, 45-46, and 50-53 are newly rejected. These rejections are necessitated upon amendment of the claims. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vynnychenko et al. BALTIC: A Phase 2, Open-Label Study of Novel Combinations of Immunotherapies or DDR Inhibitors in Platinum-Refractory  ED-SCLC. Journal of Clinical Oncology 2017 35:15_suppl, TPS8585-TPS8585. This reference can be found in the prior action filing in the same document as Paz-Ares. 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647